IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-50289
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JEVON LEANDER BELL,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. MO-96-CR-105-1
                        - - - - - - - - - -
                          January 19, 1998
Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Jevon Leander Bell appeals the district court’s denial of

his motion to suppress evidence.    Bell was subject to a weapons

pat-down after police officers stopped the vehicle in which he

was a passenger because one of its occupants was not wearing a

seat belt.     During the pat-down, the officers located a package

containing crack cocaine.    Bell argues that the pat-down was not

justified because he presented no danger to the officers.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-50289
                                  -2-

     The officers articulated specific facts supporting their

belief that Bell was armed and dangerous.    See Terry v. Ohio, 392
U.S. 1, 22-24, 27 (1968); United States v. Baker, 47 F.3d 691,

693 (5th Cir. 1995).    Bell appeared nervous and was observed

making furtive movements in the vehicle as if trying to hide

something.    See United States v. Colin, 928 F.2d 676, 678 (5th

Cir. 1991); United States v. Garza, 921 F.2d 59, 59-60 (5th Cir.

1991).    Additionally, the officers recognized Bell through

previous investigations as an individual involved in drug

trafficking, drive-by shootings, and gang activity.    See, Garza,
921 F.2d at 59-60.

     During the pat-down, the officers discovered a package

hidden in Bell’s trousers.    Upon feeling the size and shape of

the package, it was immediately apparent to the officers that it

contained crack cocaine; thus probable cause to believe that Bell

possessed contraband arose during the course of the weapons pat-

down.    See Minnesota v. Dickerson, 508 U.S. 366, 375-76 (1993);

United States v. Cooper, 43 F.3d 140, 148 (5th Cir. 1995).       The

continued search of Bell’s person was valid as a search pursuant

to arrest.    United States v. Ho, 94 F.3d 932, 935 (5th Cir.

1996).

     The district court did not err in denying Bell’s motion to

suppress.

     AFFIRMED.